Citation Nr: 0918872	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1965 to September 1967.  Service in Vietnam is 
indicated by the evidence of record. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In June 2008 the Veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

Remanded issues

The Veteran's claim for hearing problems has heretofore has 
been considered as a single issue, namely entitlement to 
service connection for "bilateral hearing loss with 
tinnitus."  However, as further explained in the REMAND 
below, the evidence reflects hearing loss which pre-existed 
service and therefore requires consideration of law and 
regulations distinct from those which will be employed for 
the tinnitus claim.  Accordingly, for the sake of clarity, 
the Board has decided to bifurcate the claim into two 
separate issues, entitlement to service connection for 
hearing loss and entitlement to service connection for 
tinnitus, which are addressed in the REMAND portion of the 
decision below.  

Those issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  The Veteran will 
be informed if further action is required on his part.  




FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in March 2006.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated April 26, 2006.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Veteran has described 
exposure to rocket and mortar fire while serving in Vietnam, 
specifically in Da Nang.  See the June 2008 hearing 
transcript, page 10.  A report from U.S. Army and Joint 
Services Records Research Center (JSRRC) associated with the 
Veteran's VA claims folder confirms that Da Nang received 
small arms fire and mortar rounds in November 1966, as 
specifically reported by the Veteran.  See the Veteran's 
March 2006 Statement in Support of Claim for Service 
Connection for PTSD.  

Although there is no official corroboration that the Veteran 
was in the immediate vicinity of those injured or the 
attacks, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor.  There is 
no doubt that the Veteran was part of a unit which was 
subjected to small arms fire and mortar rounds.  Accordingly, 
the Veteran's stressor of exposure to incoming rocket and 
mortar fire is deemed to be corroborated, and element (2) is 
therefore also met.

With respect to element (3), the in-service stressor has been 
linked to the Veteran's current psychological disability by 
all of the medical professionals who have treated the Veteran 
since service, as well as the most recent August 2007 VA 
examiner.  Element (3) of 38 C.F.R. § 3.304(f), and therefore 
all elements, have been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER

Service connection for PTSD is granted.



REMAND

For reasons detailed below, the remaining issues on appeal 
must be remanded for additional evidentiary development.  



2.  Entitlement to service connection for tinnitus.

The Veteran relates his current tinnitus to acoustic trauma 
from incoming mortar attacks in Vietnam, as well as loud 
noises and feedback associated with his duties as a radio 
operator during service.  See the June 2008 hearing 
transcript, 
pages 4 and 33.  

A VA audiological examination and nexus opinion must be 
obtained which addresses the question of whether the Veteran 
currently evidences tinnitus and whether such is due to the 
Veteran's service, or more specifically acoustic trauma 
sustained therein.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); see also McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

3.  Entitlement to service connection for bilateral hearing 
loss.

A pre-induction audiogram in May 1965, the results of which 
were converted from ASA units to ISO (ANSI) units, shows 
auditory thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	35	30	25	40	35
       Right (dB)	35	30	35	25	45

These findings are indicative of hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2008) [For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater].  The 
examiner assessed the Veteran as having "defective 
hearing."  

Also, on the induction examination the Veteran's hearing loss 
profile was listed as "H2."  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992); [Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the service member on a scale of one (high level 
of fitness) to four (a medical condition or physical defect 
which is below the level of medical fitness for retention in 
the military service)].  

Based on the above-cited evidence, there is no doubt that the 
Veteran had hearing loss prior to entering service.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
Accordingly, the relevant inquiry in this case is whether 
there is "clear and unmistakable" evidence that the 
Veteran's condition was not aggravated by service.  See 
VAOPGCPREC 3-2003.  There is no medical opinion of record 
addressing whether the Veteran's pre-service bilateral 
hearing loss was aggravated beyond its natural progression by 
any incident of his period of active service.  
This question must be addressed by an appropriately qualified 
health care provider.  See Charles, supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran for a VA 
audiological examination to determine the 
existence and etiology of any current 
bilateral hearing loss and tinnitus.  The 
examiner should review the Veteran's claims 
folder and render an opinion as to (1) whether 
tinnitus currently exists; (2) whether there 
is any relationship between any currently 
identified tinnitus and the Veteran's military 
service, with specific consideration of the 
Veteran's claim of acoustic trauma sustained 
therein; and (3) whether the Veteran's pre-
existing hearing loss was aggravated beyond 
its natural progression during or due to his 
military service from September 1965 to 
September 1967.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


